Citation Nr: 0843973	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  02-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).





ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel










INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that rating decision, the RO denied reopening 
of the veteran's previously denied claim for service 
connection for PTSD, and the veteran's disagreement with that 
decision led to this appeal.  In March 2006, the Board 
determined that new and material evidence had been received 
to reopen the claim, and thereafter remanded the matter for 
additional development.  

The Board again considered this appeal in November 2007, and 
remanded it for further evidentiary development-
specifically, for verification of the veteran's alleged 
stressors.  As discussed below, the requested action was not 
taken and the appeal is again remanded for the requested 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2007 remand, the Board requested that the 
National Personnel Records Center (NPRC) be contacted so as 
to search the morning reports of 4th Infantry Division graves 
registration unit and the 59th Field Service Company from 
January 1968 to March 1968.  There was also a request to 
review whether the morning reports reference any temporary 
transfer or TDY of any personnel from the 59th Field Service 
Company to the 4th Infantry Division graves registration unit 
during that period. 

In March 2008, the AMC requested the information from the 
NPRC as described in the November 2007 remand.  The response 
stated that the veteran served with the 59th Field Service 
Company, but no mention was made regarding any review of the 
morning reports as had been requested.  Although some of the 
remand order was complied with, the above-noted requested 
action was not taken.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Given that the requested action was not taken, the claim must 
again be remanded and the morning reports obtained to 
determine whether the veteran's alleged stressors are 
verifiable.  

Accordingly, the case is REMANDED for the following action:

1.  Request that NPRC search morning 
reports of the 4th Infantry Division 
graves registration unit from January 
1, 1968, through March 31, 1968, for 
the names of the sergeants, E.S. and 
H.S., as referenced in the November 
2007 Board remand, and also search 
those morning reports for information 
or remarks regarding temporary transfer 
or TDY of any personnel from the 59th 
Field Service Company to the 4th 
Infantry Division graves registration 
unit during that period.  

2.  Request that NPRC search morning 
reports of the 59th Field Service 
Company from January 1, 1968, through 
March 31, 1968, for information or 
remarks regarding whether the veteran 
was on temporary duty with the graves 
registration platoon within the 59th 
Field Service Company and/or on 
temporary duty to the 4th Infantry 
Division graves registration unit at 
any time within the period.  

3.  Thereafter, if there has been 
stressor verification or there is 
information corroborating any claimed 
stressor, arrange for a VA psychiatric 
examination of the veteran and request 
the examiner to confirm or rule out a 
diagnosis of PTSD and to identify 
explicitly the stressor(s) supporting 
any PTSD diagnosis.  All indicated 
studies should be performed.  

The claims file must be made available 
to the examiner and that it was 
available for review should be noted in 
the examination report.  

4.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the claim of 
entitlement to service connection for 
PTSD.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran the opportunity to respond.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




